DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimine et al (JP-2017073990-A) (see attached translation for page and line references)
Regarding claim 1, Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse, wherein said increase in plant biomass is stimulated by supplying NOx gas, wherein NOx gas is supplied and maintained at the NOx concentration of between 15 ppb and 65 ppb in the atmosphere of said greenhouse (page 18, [0037] and [0039]) and maintaining said NOx concentration for at least 1 day (page 23, [0047], lines 923-925, wherein the lapse of a predetermined period could be greater than 1 day), and wherein the atmosphere of said greenhouse is further supplied with CO2 at a concentration of between 500 ppm and 1200 ppm (page 18, [0038], lines 734-737). 
Regarding claim 3, Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse, wherein NOx is nitrogen dioxide (page 8, [0018], lines 329).
Regarding claim 7, Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse, wherein said plant is selected from the group consisting of tomato, cucumber, pepper, cannabis, lettuce rose, and other fruits, vegetables and flower crops (pages 45-36, [0102]-[0103], lines 1888-1892).
Regarding claim 8, Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse, wherein said plant is a tomato plant (pages 45-36, [0102]-[0103], lines 1888-1892).
Regarding claim 11, Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse, wherein said NOx concentration is maintained for at least 2 days (page 23, [0047], lines 923-925, wherein the lapse of a predetermined period could be greater than 2 days).
Regarding claim 12, Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse, wherein said NOx concentration is maintained for at least 3 days (page 23, [0047], lines 923-925, wherein the lapse of a predetermined period could be greater than 3 days). 
Regarding claim 13, Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse, wherein NOx gas is supplied and maintained at the NOx concentration of between 30 to 45 (page 18, [0037], lines 720-7220).
Regarding claim 14, Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse, wherein the CO2 is at a concentration of between 600 ppm to 1100 ppm (page 18, [0038], lines 734-737).

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimine et al (JP-2017073990-A) in view of Leo et al (US-20190000029-A1).
Regarding claim 6, Fujimine et al does not disclose a method for induction of increase in plant biomass in a greenhouse wherein the relative humidity in said greenhouse is between 50% and 99% humidity. Leo et al discloses a method for induction of increase in plant biomass in a greenhouse (page 2, [0030], lines 1-2, “...a farming method to grow,” thus increasing plant biomass) wherein the relative humidity in said greenhouse is between 50% and 99% (pages 21-22, [0421]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fujimine et al with the relative humidity between 50% and 99% as disclosed by Leo et al for the benefit of “[operating] under a wide variety of automated operating humidity conditions” (Leo et al: pages 21-22, [0421]), thus maximizing plant growth by providing the optimal humidity condition desired by the user.
Regarding claim 15, Fujimine et al as modified above in view of Leo et al teaches a method for induction of increase in plant biomass in a greenhouse wherein the relative humidity is between 70% to 95% (Leo et al: pages 21-22, [0421]).
Regarding claim 16, Fujimine et al as modified above in view of Leo et al teaches a method for induction of increase in plant biomass in a greenhouse wherein the relative humidity is between 80% to 90% (Leo et al: pages 21-22,[0421]).

Claims 9-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimine et al (JP-2017073990-A) (see attached translation for page and line references)
Regarding claims 9-10 and 17-19¸ Fujimine et al discloses a method for induction of increase in plant biomass in a greenhouse (page 2, [0006] – page 3, [0008]). Fujimine et al does not disclose that the increase in plant biomass is at least 2% per day, at least 80 gram/day, at least 4% per day, at least 6% per day, or at least 120 gram/day; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an increase in plant mass of at least 2% per day, 80 gram/day, 4% per day, 6% per day, or 120 gram/day, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. This would be done for the benefit of promoting plant growth at a rate that corresponds to a desired harvesting schedule.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that, “the cited passages in Fujimine only describe a range of NOx values and fail to describe a particular NOx value within the claimed range” is not persuasive. As stated in the advisory action dated 11/28/2022 the prior art of Fujimine teaches both a range of 5ppb to 1,000ppb and a target value for NOx of 50ppb. The prior art range of 5ppb to 1,000ppb anticipates each of the values of the instant claimed range of 15ppb to 65ppb, and the target value of 50ppb falls directly within the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644          

/MONICA L PERRY/Primary Examiner, Art Unit 3644